DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 5/4/2022. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant did not file arguments at this time however, the filed amendments are persuasive and place the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 8, and 12, although the closest prior art of record (such as Smith et al., (US 20180218159 A1), Duesterwald et al., (US 20180108105 A1), Baig et al., (US 20180083931 A1), Makarov et al., (US 20150161364 A1), and Sitrick et al., (US 20080092240 A1)) teaches A method of encryption, the method comprising: storing, at a first layer, data in a data object formatted in a first structure, the data object comprising; a first data element; and a second data element; an encrypted version of a data key.
However, none of the prior art, alone or in combination teaches encrypting, at the first layer, the first data element using an unencrypted version of the data key, while leaving the second data element of the object unencrypted, wherein the data object stores an encrypted version of the data key; reformatting, at a second layer, the data object into a new data object having a second structure, wherein the new data object comprises an encrypted version of the first data element, a decrypted version of the second data element, and the encrypted data key, wherein the encrypted data key is inaccessible at the second layer; decrypting, at a third layer, the first data element in the new data object using the unencrypted version of the data key in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497